Warner, Chief Justice.
It appears from the record and bill of exceptions in this case, that on the 3d of September, 1874, Rose Ryan brought an action of trespass against Coleman & Newsome, to recover damages for levying certain fi. fas. on a stock of goods in her possession, which had been set apart as a homestead exemption. The attorneys for the plaintiff in the case were Messrs. Whittle & Dessau. The defendants were personally served with a copy of the writ on the 22d of September, 1874. The plaintiff removed to the state of South Carolina, and after her removal, without the knowledge or consent of her attorneys, made a settlement of her case with the defendants on the 31st of August, 1875, and directed the clerk of the superior court of Bibb county, in writing, to dismiss it at plaintiff’s cost, which, for some reason not apparent, the clerk failed to do. When the attorneys for Mrs. Ryan were informed of the settlement of the case, they notified the defendants that it had been made without their consent, and they would not be bound by it, so far as their fees were concerned, which they claimed to be $100.00, and that they would prosecute the case to obtain their fees, which was done, and on the trial thereof, the jury, under the charge of the court, found the following verdict: “We, the jury, find for the plaintiff three hundred dollars damages, two hundred dollars of which we find satisfied by settlement between plaintiff and defendant, and one hundred dollars of which we find for use of plain*135tiff’s counsel.” The defendants made a motion for a new-trial on various grounds therein set forth, which was overruled by the court, and the defendants excepted.
1. 2. The contract made by the plaintiff with her attorneys to bring the suit against the defendants, as appears from the evidence in the record, was that they were to have one-third of the recovery. The main controlling question in the case is as to the proper construction to be given to the act of 1873, as embraced in the 1989th section of the Code. That section declares that “ attorneys at law shall have a lien upon suits, judgments, and decrees for money, and no person shall be at liberty to satisfy said suit, judgment, or decree until the lien, or claim of the attorney for his fees, is fully satisfied, and attorneys at law shall have the same right and power over said suits, judgments, and decrees, to enforce their liens, as their clients had, or may have, for the amount due thereon to them.” According to the construction which we gave to this section of the Code in the case of Twiggs et al. vs. Chambers, 56 Ga. Rep. 279, the attorneys of the plaintiff had the legal right to prosecute the suit in the name of the plaintiff against the defendants for the recovery of the fee agreed to be paid to them by the plaintiff, and such appears to us to have been the intention of the general assembly, though we doubt the policy of the law which compels parties to litigate in court after they have agreed to settle their differences, for the benefit of their attorneys, in recovering uncertain, speculative damages, after offering to pay the attorneys what their services were reasonably worth up to the time of the settlement of the case, but it is not our business to make the law, and therefore we find no error in the charge of the court in relation to this branch of the case, or in ruling out the evidence of Whittle as to what services were rendered in the case, over and above the filing of the writ.
3. There is evidence in the record to authorize the charge of the court as to vindictive damages, and the question of ■ damages being one for the jury under the evidence, this *136court will not interfere to disturb the verdict when there is sufficient evidence to support it. In view of the facts of this case, as disclosed in the record before us, we find no error in overruling the defendant’s motion for a new trial.
Let the judgment of the court below be affirmed.